           Case 1:10-cr-01143-RJS Document 67 Filed 04/27/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA

          -v-                                                   No. 10-cr-1143 (RJS)
                                                                      ORDER
 TROY GILLIARD,

                        Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         As the Court previously ordered, Gilliard’s sentencing will take place on Tuesday, May

11, 2021 at 11:00 a.m. In light of the ongoing COVID-19 pandemic, Gilliard shall submit a letter

by April 30, 2021 informing the Court as to whether he prefers for his sentencing to occur in person

or remotely via videoconference. If the latter, defense counsel shall review with Gilliard the

attached Waiver of Right to be Present at Criminal Proceeding form, which shall then be executed

and submitted to the Court. Members of the public may monitor the proceeding via the Court’s

free audio line by dialing 1-888-363-4749 and using access code 3290725#.

SO ORDERED.

Dated:          April 26, 2021
                New York, New York


                                                     RICHARD J. SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
              Case 1:10-cr-01143-RJS Document 67 Filed 04/27/21 Page 2 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                               WAIVER OF RIGHT TO BE PRESENT AT
                               -v-
                                                                               CRIMINAL PROCEEDING
TROY GILLIARD,
                                           Supervisee.                            10‐CR‐1143 (RJS)
-----------------------------------------------------------------X

___       Supervised Release Conference

          I understand that I have a right to appear before a judge in a courtroom in the Southern District of New York
          at the time the conditions of my release on supervision or my remand to custody are discussed. I have
          discussed these rights with my attorney and wish to give up these rights for the period of time in which access
          to the courthouse has been restricted on account of the COVID-19 pandemic. I request that my attorney and
          I be permitted to participate by telephone, or if it is reasonably available by videoconferencing, in any
          conference with the court at which such conditions or my remand are discussed.


Date:                ____________________________
                     Signature of Defendant


                     ____________________________
                     Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the specifications of violation of supervised
release, my client’s rights to attend and participate in the criminal proceedings encompassed by this waiver, and this
waiver form. I affirm that my client knowingly and voluntarily consents to the proceedings being held without my
client being physically present in court.


Date:                ____________________________
                     Signature of Defense Counsel


                     ____________________________
                     Print Name




Accepted:            ________________________
                     Signature of Judge
                     Hon. Richard J. Sullivan
                     UNITED STATES CIRCUIT JUDGE
                     Sitting by Designation

                     Date:




                                                                     2
